DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-23 are pending.
Election/Restrictions
3.	Applicant’s election without traverse of Group I, claims 1-13 and 22-23, and the species V82G, K20A, and R21A in the reply filed on 09/19/2022 is acknowledged.
4.	Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022.
	Furthermore, upon search of the prior art, additional species corresponding to the amino acid at the positions corresponding to positions 17, 23, 48, 56, 106, 107, 108, 110, 123, 138, 142, 153, and 155 of wild type TadA (SEQ ID NO:  1) were found.  To this end, the species election requirement between the amino acid residues at the positions corresponding to positions 17, 20, 21, 23, 48, 56, 82, 106, 107, 108, 110, 123, 138, 142, 153, and 155 is withdrawn.  
	Claims 1-13 and 22-23 are pending and examined on the merits.  Claims 5-7 will be examined to the extent that they read on amino acid residues at the positions corresponding to positions 17, 20, 21, 23, 48, 56, 82, 106, 107, 108, 110, 123, 138, 142, 153, and 155.
Priority
5.	Acknowledgement is made of applicants’ claimed domestic priority to U.S. Provisional Application No. 62/844,717, filed on 05/07/2019 and U.S. Provisional Application No. 62/800,974, filed on 02/04/2019.
Information Disclosure Statement
6.	The IDSs filed on 07/01/2020, 07/26/2022, 09/19/2022 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
7.	The drawings filed 06/30/2021 are objected to because Figures 15 and 16 are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
8.	The disclosure is objected to because of the following informalities: Table 1 is illegible and its contents cannot be ascertained.  
Appropriate correction is required.
Claim Objections
9.	Claim 4 is objected to for referencing a Table in the claim.  MPEP 2173.05(s) states “[w]here possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).”
10.	Claim 13 is objected to in the recitation of the abbreviation, RGN, and in the interest of improving claim form, it is suggested that the full name of the abbreviation, RNA-guided nuclease, be recited at least once in the claim.
Claim Rejections - 35 USC § 112(b)
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-13 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1 (claims 2-13 and 22-23 dependent therefrom), the term “decreasing” in relation to RNA editing activity is a relative term which renders the claim indefinite.  The term "decreasing" is a term of degree and without a comparison, the metes and bounds of the term cannot be determined.   It is suggested that applicant clarify the meaning of the claims.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7165.  
Claim Rejections - 35 USC § 112(a)
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.	Written Description
14.	Claims 1-13 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
	For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claims 1-12 are drawn to an adenine base editor (ABE) variant comprising an adenosine deaminase and a programmable DNA binding domain, the adenosine deaminase comprising one or more E. coli TadA monomers, wherein at least one of the one or more E. coli TadA monomers comprise one or more mutations that decrease RNA editing activity while preserving DNA editing activity.
	Claim 13 is drawn to a base editing system comprising: (i) the ABE variant of claim 1, wherein the programmable DNA binding domain is a CRISPR Cas RGN or a variant thereof; and (ii) at least one guide RNA compatible with the base editor that directs the base editor to a target sequence.
	Claims 22-23 are drawn to a composition comprising a purified ABE variant of claim 1, and at least one guide RNA compatible with the ABE variant that directs the ABE variant to a target sequence.
	In this case, the specification discloses an actual reduction to practice the following representative species of the genus "an adenosine deaminase comprising one or more mutations that decrease RNA editing activity while preserving DNA editing activity" as encompassed by the claims (i.e. an adenosine deaminase comprising the amino acid sequence of SEQ ID NO:  1 with the exception of one or more substitutions at positions corresponding to positions 10, 11, 13, 17, 20, 21, 23, 25, 26, 48, 49, 56, 58, 71, 72, 74, 77, 82, 106, 107, 108, 109, 110, 111, 122, 123, 128, 129, 138, 139, 140, 142, 143, 148, 150, 153, 155 of SEQ ID NO: 1).  There are no other drawings or structural formulas disclosed of an adenosine deaminase that deaminates adenine in DNA and decreased RNA editing activity as encompassed by the claims.  While the prior art discloses emerging technology for programmable base editing of DNA using adenosine deaminase variants as evidenced by Gaudelli et al. (Nature, 2017; cited on IDS filed on 07/01/2020) and Liu et al. (US Patent Application Publication 2018/0073012 A1; cited on IDS filed on 07/01/2020), the prior art also points to adenosine deaminases being specific for RNA as evidenced by Wolf et al. (EMBO Journal, 2002; cited on IDS filed 07/01/2020).   To this end, there is no prior-art or disclosed teaching regarding which of the amino acids can vary in any wild type adenosine deaminase by either conservative or non-conservative substitutions and still result in a protein that switches specificity from RNA to DNA for deamination and there is no disclosed or art-recognized correlation between any structure other than variants of SEQ ID NO:  1 variants disclosed above to have DNA deaminase activity. Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure of a polypeptide that can have adenosine deaminase activity on DNA, there is no general knowledge in the art about deaminase activity and ability to act on DNA that general similarity of structure confers the activity. Accordingly, one of skill in the art would not accept the disclosure of variants of SEQ ID NO:  1 disclosed above as being representative of other proteins having adenosine deaminase activity on DNA as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
B.	Scope of Enablement
15.	Claims 1-13 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an adenosine deaminase comprising the amino acid sequence of SEQ ID NO:  1 with the exception of one or more substitutions at positions corresponding to positions 10, 11, 13, 17, 20, 21, 23, 25, 26, 48, 49, 56, 58, 71, 72, 74, 77, 82, 106, 107, 108, 109, 110, 111, 122, 123, 128, 129, 138, 139, 140, 142, 143, 148, 150, 153, 155 of SEQ ID NO: 1 capable of deaminating adenine in DNA, does not reasonably provide enablement for all adenosine deaminases that deaminate adenine in DNA and decreased RNA editing activity as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	(A) The breadth of the claims:  Claims 1-12 are drawn to an adenine base editor (ABE) variant comprising an adenosine deaminase and a programmable DNA binding domain, the adenosine deaminase comprising one or more E. coli TadA monomers, wherein at least one of the one or more E. coli TadA monomers comprise one or more mutations that decrease RNA editing activity while preserving DNA editing activity.  The structure of the adenosine deaminase with decreased RNA editing activity and DNA editing activity is unlimited.
	Claim 13 is drawn to a base editing system comprising: (i) the ABE variant of claim 1, wherein the programmable DNA binding domain is a CRISPR Cas RGN or a variant thereof; and (ii) at least one guide RNA compatible with the base editor that directs the base editor to a target sequence.  The structure of the adenosine deaminase with decreased RNA editing activity and DNA editing activity is unlimited.
	Claims 22-23 are drawn to a composition comprising a purified ABE variant of claim 1, and at least one guide RNA compatible with the ABE variant that directs the ABE variant to a target sequence. The structure of the adenosine deaminase with decreased RNA editing activity and DNA editing activity is unlimited.
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of claimed adenosine deaminase capable of deaminating adenine in DNA and having decreased RNA editing activity is unlimited.  While the prior art discloses emerging technology for programmable base editing of DNA using adenosine deaminase variants as evidenced by Gaudelli et al. (Nature, 2017; cited on IDS filed on 07/01/2020) and Liu et al. (US Patent Application Publication 2018/0073012 A1; cited on IDS filed on 07/01/2020), the prior art also points to adenosine deaminases being specific for RNA as evidenced by Wolf et al. (EMBO Journal, 2002; cited on IDS filed 07/01/2020).  It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working examples of an adenosine deaminase comprising one or more mutations that decrease RNA editing activity while preserving DNA editing activity, i.e. an adenosine deaminase comprising the amino acid sequence of SEQ ID NO:  1 with the exception of one or more substitutions at positions corresponding to positions 10, 11, 13, 17, 20, 21, 23, 25, 26, 48, 49, 56, 58, 71, 72, 74, 77, 82, 106, 107, 108, 109, 110, 111, 122, 123, 128, 129, 138, 139, 140, 142, 143, 148, 150, 153, 155 of SEQ ID NO: 1 capable of deaminating adenine in DNA.  Other than these working examples, the specification fails to disclose any other working examples of adenosine deaminases capable of deaminating adenine in DNA and decreased RNA editing activity as encompassed by the claims. Moreover, the specification fails to provide guidance regarding modification(s) to adenosine deaminases that maintain the desired activity. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 102
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17.	Claim(s) 1-13 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaudelli et al. (Nature, 2017; cited on IDS filed on 07/01/2020).
18.	Claims 1-12 are drawn to an adenine base editor (ABE) variant comprising an adenosine deaminase and a programmable DNA binding domain, the adenosine deaminase comprising one or more E. coli TadA monomers, wherein at least one of the one or more E. coli TadA monomers comprise one or more mutations that decrease RNA editing activity while preserving DNA editing activity.
	Claim 13 is drawn to a base editing system comprising: (i) the ABE variant of claim 1, wherein the programmable DNA binding domain is a CRISPR Cas RGN or a variant thereof; and (ii) at least one guide RNA compatible with the base editor that directs the base editor to a target sequence.
	Claims 22-23 are drawn to a composition comprising a purified ABE variant of claim 1, and at least one guide RNA compatible with the ABE variant that directs the ABE variant to a target sequence.
19.	With respect to claim 1, Gaudelli et al. teach adenine base editor variants of engineered E. coli TadA adenosine deaminase monomers and heterodimers to operate on DNA and decreased RNA activity and fused to a catalytically inactive CRISPR-Cas9 mutant to introduce point mutations in target cells [see Abstract; p. 464, column 2; p. 465, column 2 – p. 467, column 1; Figure 2; p. 470].
	With respect to claim 2, Gaudelli et al. teach the adenine base editor wherein the adenosine deaminase comprises a wild type or engineered E. coli TadA monomer, homodimer, or heterodimer thereof [see Abstract; p. 464, column 2; p. 465, column 2 – p. 467, column 1; Figure 2].
	With respect to claim 3, Gaudelli et al. the ABE variant wherein the adenosine deaminase comprises ABE 0.1, ABE 1.1, ABE 1.2, ABE 2.1, ABE, 2.9, ABE 2.10, ABE 3.1, ABE 4.3, ABE 5.1, ABE 5.3, ABE 6.3, ABE 6.4, ABE 7.4, ABE 7.8, ABE 7.9, and/or ABE 7.10 [see Figure 2].
	With respect to claim 4, Gaudelli et al. teach the ABE variant wherein one or more mutations comprise one or more mutations at amino acid positions that correspond to residues 23, 36, 48, 51, 84, 106, 108, 123, 142, 146, 147, 152, 155, 156, and 157 [see Figure 2].
	With respect to claim 5, Gaudelli et al. teach the ABE variant wherein one or more mutations comprise one or more mutations at amino acid positions that correspond to residues 23, 48, 106, 108, 123, 142, 146, and 155 [see Figure 2].
	With respect to claims 6 and 7, Gaudelli et al. teach the ABE variant wherein at least one of the TadA monomers comprise a mutation wherein tryptophan (W) is at position 23 [see Figure 2].
	With respect to claim 8, Gaudelli et al. teach the ABE variant further comprising one or more nuclear localization sequences [see p. 465, column 2].
	With respect to claim 9, Gaudelli et al. teach the ABE variant comprising a XTEN 10 amino acid linker between the adenosine deaminase and the Cas9 [see p. 465, column 2].
	With respect to claim 10, Gaudelli et al. teach the ABE variant wherein the programmable DNA binding domains is a CRISPR-Cas9 [see Abstract; p. 464, column 2; p. 465, column 2 – p. 467, column 1; Figure 2; p. 470].
	With respect to claim 11, Gaudelli et al. teach the ABE variant wherein the CRISPR-Cas is catalytically inactive [see Abstract; p. 464, column 2; p. 465, column 2 – p. 467, column 1; Figure 2; p. 470].
	With respect to claim 12, Gaudelli et al. teach the ABE variant wherein the CRISPR-Cas9 is catalytically inactive [see Abstract; p. 464, column 2; p. 465, column 2 – p. 467, column 1; Figure 2; p. 470].
	With respect to claim 13, Gaudelli et al. teach a base editing system comprising engineered E. coli TadA adenosine deaminase monomers and heterodimers to operate on DNA and decreased RNA activity and fused to a catalytically inactive CRISPR-Cas9 mutant and at least one guide RNA compatible with the base editor to introduce point mutations in target cells [see Abstract; p. 464, column 2; p. 465, column 2 – p. 467, column 1; Figure 2; p. 470].
	With respect to claims 22-23, Gaudelli et al. teach a base editing system comprising engineered E. coli TadA adenosine deaminase monomers and heterodimers to operate on DNA and decreased RNA activity and fused to a catalytically inactive CRISPR-Cas9 mutant and at least one guide RNA compatible forming a ribonucleoprotein complex with the base editor to introduce point mutations in target cells [see Abstract; p. 464, column 2; p. 465, column 2 – p. 467, column 1; Figure 2; p. 470].
20.	Claims 1-13 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US Patent Application Publication 2018/0073012 A1, published 03/15/2018; cited on IDS filed on 07/01/2020) as evidenced by Gaudelli et al. (Nature, 2017; cited on IDS filed on 07/01/2020).  See MPEP 2131.01.III regarding multiple reference 102 rejections.
21.	With respect to claim 1, Liu et al. teach an adenine base editor variant comprising an adenosine deaminase and a programmable DNA binding domain, wherein the adenosine deaminase comprises one or more E. coli TadA monomers and comprise one or more mutations that decrease RNA editing activity while preserving DNA editing activity [see Abstract; paragraphs 0002-0005; 0245-0263].
	With respect to claim 2, Liu et al. teach the ABE variant wherein the adenosine deaminase comprises an engineered E. coli TadA monomer, homodimer or heterodimer [see Abstract; paragraphs 0002-0005; 0245-0263].
	With respect to claim 3, Liu et al. teach ABE variant wherein the adenosine deaminase comprises ABE 5.1, ABE 5.2, and ABE 5.3 [see Figure 149].
	With respect to claims 4-5, Liu et al. teach the ABE variant wherein the one or more mutations comprise one or more mutations of E. coli Tad at positions corresponding to position 8, 17, 18, 23, 34, 45, 51, 56, 59, 85, 94, 95, 102, 104, 106, 107, 108, 110, 118, 127, 138, 149, 151, 153, 154, 156, and 157 [see paragraphs 0245-0263].
	With respect to claims 6 and 7, Liu et al. teach ABE variant wherein the adenosine deaminase comprises ABE 5.1, ABE 5.2, and ABE 5.3 [see Figure 149].  Evidentiary reference of Gaudelli et al. is cited in accordance with MPEP 2131.01.III to demonstrate that ABE 5.1 and ABE 5.3 contain a tryptophan (W) at position 43 [see Figure 2 of Gaudelli et al.].  Liu et al. further teach wherein the adenosine deaminase comprises a D108X mutation wherein the X is G, N, V, A, or Y or wherein the adenosine deaminase comprises a E155X mutation wherein X is D, G, or V [see paragraphs 0007-0008].
	With respect to claim 8, Liu et al. teach the ABE variant further comprising one or more nuclear localization sequences [see Abstract; paragraphs 0002-0008; 0245-0263].
	With respect to claim 9, Liu et al. teach the ABE variant comprising a linker between the adenosine deaminase monomers or between the deaminase and the programmable DNA binding domain [see paragraphs 0002-0008].
	With respect to claim 10, Liu et al. teach the ABE variant wherein the programmable DNA binding domain is Cas9 [see paragraph 0009].
	With respect to claims 11-12, Liu et al. teach the ABE variant wherein the CRISPR-Cas nuclease is a ssDNA nickase or is catalytically inactive [see paragraph 0202].
	With respect to claim 13, Liu et al. teach a base editing system comprising an adenine base editor variant comprising an adenosine deaminase and a programmable DNA binding domain comprising CRISPR CAS RGN, and at least one gRNA that directs the base editor to a target sequence, wherein the adenosine deaminase comprises one or more E. coli TadA monomers and comprise one or more mutations that decrease RNA editing activity while preserving DNA editing activity [see Abstract; paragraphs 0002-0005; 0202; 0210; 0245-0263].
	With respect to claims 22-23, Liu et al. teach a base editing system comprising an adenine base editor variant comprising an adenosine deaminase and a programmable DNA binding domain comprising CRISPR CAS RGN, and at least one gRNA that directs the base editor to a target sequence, wherein the adenosine deaminase comprises one or more E. coli TadA monomers and comprise one or more mutations that decrease RNA editing activity while preserving DNA editing activity [see Abstract; paragraphs 0002-0005; 0202; 0210; 0245-0263].
Conclusion
22.	Status of the claims:
	Claims 1-23 are pending.
	Claims 14-21 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-13 and 22-23 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656